DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph 0026, securement device (105b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
-Paragraph 0025 line 5 provides the phrase “is (pivotally?) connected”. It is unclear from the specification is the connector 104 is to be connected, or pivotally connected.
-Paragraph 0029 provides the phrase “the different aperture (301?)”. It is unclear if reference character 301 is meant to provide correlation to the different apertures, or if a different number is to be used.
Appropriate correction is required.

Claim Objections
Claim3 objected to because of the following informalities:
-Claim 3 recites “wherein the planar base ishas a taper” and should read	“wherein the planar base has a taper”.
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Claim 4 recites the limitation "the guide bar" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
-Regarding claims 6 and 16, the phrase “connector have adjustable heights” is unclear. It is unclear what structure of the connectors allows for the height be to adjustable. What

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engleke (U.S. Patent No. 2,246,351).
Regarding claim 1, Engleke teaches a tile cutting hand tool, the tool comprising: a planar base (10) having at least a first side (X1) and a second side (X2)(See annotated Figure 1 below); a first slide bar connector (15) rising vertically from the planar base on the first side and a second slide bar connector (13) rising vertically from the planar base on the second side (Figures 1 and 2); a slide bar (14) connected to the first slide bar connector and the second slide bar connector (Figures 1 and 2); a scoring device slidably attached to the slide bar; the scoring device having a handle (16) and a scoring blade (17)(Figures 1 and 2; Page 1, Col. 2, Lines 10-13.

    PNG
    media_image1.png
    298
    700
    media_image1.png
    Greyscale

Regarding claim 10, Engleke provides wherein the planar base has a plurality of apertures (35) placed therethrough to allow for a securing device (37) to be placed therein (Figure 1).
11) A tile cutting hand tool, the tool comprising: a planar base having at least a first side and a second side; a first guide bar connector rising vertically from the planar base on the first side and a second guide bar connector rising vertically from the planar base on the second side; a guide bar connected to the first guide bar connector and the second guide bar connector; the second guide bar connector is adjustable such that the guide bar can be placed at an angle relative to the center of the device; a scoring device slidably attached to the guide bar; the scoring device having a handle and a scoring blade.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Engleke (U.S. Patent No. 2,246,351) in view of Kotori (U.S. Patent No. 6,467,174).
Regarding claims 2 and 12, Engleke teaches all of the elements of the current invention except wherein the scoring blade is a diamond tip blade.
Kotori teaches it is known in the art of handheld tile cutters to incorporate a blade having a diamond tip (Col. 6, Lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Engleke to incorporate the teachings of Kotori to provide the tile cutter with a diamond tipped blade. In doing so, it allows for a variety of different materials to be cut.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Engleke (U.S. Patent No. 2,246,351) in view of Sarmiento (U.S. Patent No. D756,186).
Regarding claim 3, Engleke does not provide wherein the planar base has a taper from a first end to the second end.
Sarmiento teaches it is known in the art of tile cutters to incorporate a base (B1) having a taper from a first end to a second end (See annotated Figure 6 below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Engleke to incorporate the teachings of Sarmiento to provide a tile cutting tool with a tapered base from a first end to a second end. In doing so, it allows for variably shaped workpieces to be supported by the tool.

    PNG
    media_image2.png
    464
    593
    media_image2.png
    Greyscale


Claims 4-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Engleke (U.S. Patent No. 2,246,351) in view of Liu (U.S. Patent No. 5,169,045).

Regarding claim 4, Engleke does not provide further comprising a ruler placed on one side of the planar base, wherein the ruler is perpendicular to the guide bar.
Liu teaches it is known in the art of tile cutting to incorporate a ruler (42) placed on one side of a planar base (16), wherein the ruler is perpendicular to a guide bar (18)(Figure 1 and Col. 2, Lines 4-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Engleke to incorporate the teachings of Liu to provide the tile cutter with a ruler. In doing so, the ruler allows for proper alignment and measuring prior to cutting the workpiece.

Regarding claim 5, Engleke does not provide further comprising a ruler placed on one side of the planar base, wherein the ruler is perpendicular with the slide bar.
Liu teaches it is known in the art of tile cutting to incorporate a ruler (42) placed on one side of a planar base (16), wherein the ruler is perpendicular to a slide bar (18) (Figure 1 and Col. 2, Lines 4-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Engleke to incorporate the teachings of Liu to provide the tile cutter with a ruler. In doing so, the ruler allows for proper alignment and measuring prior to cutting the workpiece.

Regarding claim 13, Engleke does not provide further comprising a protractor attached to the planar base, wherein the protractor can measure the angle of the guide bar.
Liu teaches it is known in the art of tile cutting to incorporate a protractor (60) placed on one side of a planar base (16), wherein the protractor can measure the angle of the guide bar (18) (Figure 1 and Col. 2, Lines 4-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Engleke to incorporate the teachings of Liu to provide the tile cutter with a protractor. In doing so, the ruler allows for proper angle alignment and measuring prior to cutting the workpiece.

Regarding claim 14, Engleke does not provide further comprising a ruler placed on one side of the planar base, wherein the ruler is perpendicular to the guide bar.
Liu teaches it is known in the art of tile cutting to incorporate a ruler (42) placed on one side of a planar base (16), wherein the ruler is perpendicular to a guide bar (18) (Figure 1 and Col. 2, Lines 4-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Engleke to incorporate the teachings of Liu to provide the tile cutter with a ruler. In doing so, the ruler allows for proper alignment and measuring prior to cutting the workpiece.

Regarding claim 15, Engleke does not provide further comprising a ruler placed on one side of the planar base, wherein the ruler is horizontal with the guide bar.
Liu teaches it is known in the art of tile cutting to incorporate a ruler (42) placed on one side of a planar base (16), wherein the ruler is horizontal to a guide bar (18) (Figure 1 and Col. 2, Lines 4-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Engleke to incorporate the teachings of Liu to provide the tile cutter with a ruler. In doing so, the ruler allows for proper alignment and measuring prior to cutting the workpiece.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Engleke (U.S. Patent No. 2,246,351).
Regarding claim 6 and 16 Engleke provides a button (21) being adjustable vertically, to accommodate workpieces of differing thicknesses (Figure 2 and Page 1, Col. 2, Lines 22-31).
Engleke does not provide wherein the first slide bar connector and the second slide bar connector have adjustable heights.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Engleke to incorporate the teachings of Engleke to provide the first slide bar connector and the second slide bar connector with adjustable heights. In doing so, it allows for varied thickness in the materials to be cut.

Claims 7-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engleke (U.S. Patent No. 2,246,351) in view of Claxton (U.S. Patent No. 6,796,049).
Regarding claims 7-9, Engleke does not provide further comprising a pair of base supports located on a bottom side of the planar base; or wherein the base supports allow for the tool to be extended telescopically or wherein the base supports are telescopic.
Claxton teaches it is known in the art of tile cutters to incorporate a pair of base supports (24) located on a bottom side of a planar base (26) wherein the base supports allow for the tool to be extended telescopically and wherein the base supports are telescopic (Figures 1 and 2; Col. 4, Lines 1-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Engleke to incorporate the teachings of Claxton to provide a pair of telescoping base supports. In doing so, it allows for the base to be adjusted to fit a variety of differently shaped workpieces.

Regarding claims 17-19, Engleke does not provide further comprising a pair of base supports located on a bottom side of the planar base; or wherein the base supports allow for the tool to be extended telescopically or wherein the base supports are telescopic.
Claxton teaches it is known in the art of tile cutters to incorporate a pair of base supports (24) located on a bottom side of a planar base (26) wherein the base supports allow for the tool to be extended telescopically and wherein the base supports are telescopic (Figures 1 and 2; Col. 4, Lines 1-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Engleke to incorporate the teachings of Claxton to provide a pair of telescoping base supports. In doing so, it allows for the base to be adjusted to fit a variety of differently shaped workpieces.
Regarding claim 20, the modified device of Engleke provides wherein the planar base has a plurality of apertures (35) placed therethrough to allow for a securing device (31) to be placed therein (Engleke Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  06/08/2022Examiner, Art Unit 3724